Title: From George Washington to Richard Washington, 3 June 1762
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon 3d June 1762

On board the Unity Captn Cuzzens I put four hhds Tobacco to your Consignment, intending to have advised you of it by our early Ships but an Embargo being ordered, and the Unity ready, she cleared and slipped out (as I am told) before I got notice of it; by which means you will probably receive the Tobacco before this advice, which cannot however be attended with any disadvantages, as I did not purpose to Insure.
I now address this by the Packet from New York, as the most expeditious method of transmitting this Information, and am Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington

